Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT

dated as of November 9, 2006

among

SABINE PASS LNG, L.P.,

SABINE PASS LNG-LP, LLC,

SABINE PASS LNG-GP, INC.,

THE OTHER PLEDGORS

FROM TIME TO TIME PARTY HERETO

THE BANK OF NEW YORK,

as Trustee under the Indenture,

THE OTHER SECURED DEBT REPRESENTATIVES

FROM TIME TO TIME PARTY HERETO,

and

THE BANK OF NEW YORK,

as Collateral Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2

SECTION 1.1

  Defined Terms    2

SECTION 1.2

  Rules of Interpretation    15 ARTICLE 2. THE TRUST ESTATES    16

SECTION 2.1

  Declaration of Senior Trust    16

SECTION 2.2

  Declaration of Junior Trust    17

SECTION 2.3

  Declaration of Crest Trust    18

SECTION 2.4

  Priority of Liens    19

SECTION 2.5

  Restrictions on Enforcement of Junior Liens    19

SECTION 2.6

  Waiver of Right of Marshalling    21

SECTION 2.7

  Discretion in Enforcement of Parity Liens    21

SECTION 2.8

  Discretion in Enforcement of Parity Lien Obligations    22

SECTION 2.9

  Insolvency or Liquidation Proceedings    22

SECTION 2.10

  Collateral Shared Equally and Ratably within Class    23 ARTICLE 3.
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE    24

SECTION 3.1

  Undertaking of the Collateral Trustee    24

SECTION 3.2

  Release or Subordination of Liens    25

SECTION 3.3

  Enforcement of Liens    25

SECTION 3.4

  Application of Proceeds    25

SECTION 3.5

  Powers of the Collateral Trustee    27

SECTION 3.6

  Documents and Communications    27

SECTION 3.7

  For Sole and Exclusive Benefit of Holders of Secured Obligations    27

SECTION 3.8

  Additional Secured Debt    28

SECTION 3.9

  Acceptance of Assignment of Liens    29 ARTICLE 4. OBLIGATIONS ENFORCEABLE BY
THE COMPANY AND THE OTHER PLEDGORS    29

SECTION 4.1

  Release of Liens on Collateral    29

SECTION 4.2

  Delivery of Copies to Secured Debt Representatives    31

SECTION 4.3

  Collateral Trustee not Required to Serve, File or Record    31

SECTION 4.4

  Release of Liens in Respect of Notes    31 ARTICLE 5. IMMUNITIES OF THE
COLLATERAL TRUSTEE    32

SECTION 5.1

  No Implied Duty    32

SECTION 5.2

  Appointment of Agents and Advisors    32

SECTION 5.3

  Other Agreements    32

SECTION 5.4

  Solicitation of Instructions    32

SECTION 5.5

  Limitation of Liability    33

SECTION 5.6

  Documents in Satisfactory Form    33

SECTION 5.7

  Entitled to Rely    33

SECTION 5.8

  Secured Debt Default    33

SECTION 5.9

  Actions by Collateral Trustee    33

 

i



--------------------------------------------------------------------------------

SECTION 5.10

  Security or Indemnity in favor of the Collateral Trustee    33

SECTION 5.11

  Rights of the Collateral Trustee    34

SECTION 5.12

  Limitations on Duty of Collateral Trustee in Respect of Collateral    34

SECTION 5.13

  Assumption of Rights, Not Assumption of Duties    35

SECTION 5.14

  No Liability for Clean Up of Hazardous Materials    35

SECTION 5.15

  Additional Provisions Relating to the Collateral Trustee.    35

SECTION 5.16

  Appointment of Co-Collateral Trustee.    36 ARTICLE 6. RESIGNATION AND REMOVAL
OF THE COLLATERAL TRUSTEE    38

SECTION 6.1

  Resignation or Removal of Collateral Trustee    38

SECTION 6.2

  Appointment of Successor Collateral Trustee    38

SECTION 6.3

  Succession    38

SECTION 6.4

  Merger, Conversion or Consolidation of Collateral Trustee    39 ARTICLE 7.
MISCELLANEOUS PROVISIONS    39

SECTION 7.1

  Amendment    39

SECTION 7.2

  Voting    41

SECTION 7.3

  Further Assurances; Insurance    41

SECTION 7.4

  Perfection of Junior Trust Estate    42

SECTION 7.5

  Successors and Assigns    42

SECTION 7.6

  Delay and Waiver    43

SECTION 7.7

  Notices    43

SECTION 7.8

  Notice Following Discharge of Parity Lien Obligations    44

SECTION 7.9

  Entire Agreement    44

SECTION 7.10

  Compensation; Expenses    44

SECTION 7.11

  Indemnity    45

SECTION 7.12

  Severability    46

SECTION 7.13

  Headings    46

SECTION 7.14

  Obligations Secured    46

SECTION 7.15

  Governing Law    46

SECTION 7.16

  Consent to Jurisdiction    46

SECTION 7.17

  Waiver of Jury Trial    47

SECTION 7.18

  Counterparts    47

SECTION 7.19

  Effectiveness    47

SECTION 7.20

  Additional Pledgors    47

SECTION 7.21

  Continuing Nature of this Agreement    48

SECTION 7.22

  Insolvency    48

SECTION 7.23

  Rights and Immunities of Secured Debt Representatives    48

SECTION 7.24

  Crest Obligations    48

SECTION 7.25

  Amendments to Material Project Agreements    49

EXHIBIT A – Additional Secured Debt Designation

EXHIBIT B – Form of Collateral Trust Joinder—Additional Secured Debt

EXHIBIT C – Form of Collateral Trust Joinder—Additional Pledgors

 

ii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (this “Agreement”) is dated as of November 9,
2006 and is by and among SABINE PASS LNG, L.P., a Delaware limited partnership
(the “Company”), SABINE PASS LNG-GP, INC. (“Sabine GP”), SABINE PASS LNG-LP, LLC
(“Sabine LP”), THE OTHER PLEDGORS FROM TIME TO TIME PARTY HERETO, THE BANK OF
NEW YORK, a New York banking corporation, in its capacity as Trustee (as defined
below), THE OTHER SECURED DEBT REPRESENTATIVES FROM TIME TO TIME PARTY HERETO
and THE BANK OF NEW YORK, a New York banking corporation, as Collateral Trustee
(in such capacity and together with its successors in such capacity, the
“Collateral Trustee”).

RECITALS

A. Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

B. The Company (a) on or about the date hereof, will issue senior secured notes
due November 30, 2013 and senior secured notes due November 30, 2016 (together,
the “Initial Notes”) under an indenture, dated on or about the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), between the Company and The Bank of New York, in its capacity as
indenture trustee and (b) in the future may issue additional senior secured
notes under the Indenture (together with the Initial Notes, the “Notes”) and/or
may otherwise incur additional secured indebtedness ranking pari passu with the
Notes.

C. As security for the Notes and other Parity Secured Debt issued or to be
issued under the Indenture and other indebtedness permitted to be incurred on a
pari passu basis with the Notes pursuant to the terms of the Indenture, the
Company has assigned and granted a security interest in, pursuant to certain
Security Documents entered into between the Company and the Collateral Trustee,
all of its right, title and interest in, to and under, all present and future
property of the Company to the Collateral Trustee in trust for the benefit of
the Secured Parties.

D. It is a requirement under the Indenture and a condition precedent to the
issuance of the Notes that the Company shall have executed and delivered this
Agreement.

E. The Company and the other Pledgors intend to secure the Obligations under the
Indenture and any future Parity Secured Debt on a priority basis (subject to the
obligations of the Company under the Crest Settlement Documents which the
Company intends to secure on a priority basis to the Parity Secured Debt) and,
subject to such priority, intend to secure the Obligations under the Indenture,
any other Parity Lien Document, the Assumption Agreement and any future Junior
Lien Document, with Liens on all present and future Collateral to the extent
that such Liens have been provided for in the applicable Security Documents.

F. This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the present and
future holders of the Secured Obligations to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Security Documents, and to enforce the Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“Act of Required Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of Parity Lien Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
holders of more than 50% of the sum of:

(a) the aggregate outstanding principal amount of Parity Secured Debt (including
if applicable at such times outstanding letters of credit whether or not then
available or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Parity Secured Debt; and

(2) at any time after the Discharge of Parity Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of Junior Lien Debt representing the Required Junior Lien
Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding (other than Notes held by any person that is an
Affiliate of the Company as of the date of the Indenture that is regulated by
any banking or insurance authority) and (b) votes will be determined in
accordance with Section 7.2.

“Additional Secured Debt” has the meaning set forth in Section 3.8.

“Additional Secured Debt Designation” means a notice is substantially the form
of Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under

 

2



--------------------------------------------------------------------------------

common control with” have correlative meanings. Notwithstanding the foregoing,
the definition of “Affiliate” shall not encompass (a) any individual solely by
reason of his or her being a director, officer or employee of any Person and
(b) the Collateral Trustee or any holder of Debt solely in their capacity as
such.

“Agreement” has the meaning set forth in the preamble.

“Asset Sale” has the meaning set forth in the Indenture.

“Assumption Agreement” means the agreement for the assumption and adoption by
Sabine GP, Sabine LP, Cheniere LNG O&M Services, L.P., the Company and other
Affiliates of the Company of certain obligations under the Settlement Agreement.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means:

 

3



--------------------------------------------------------------------------------

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;

(4) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $500.0 million
and a Thomson Bank Watch Rating of “B” or better;

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) above
entered into with any financial institution meeting the qualifications specified
in clause (4) above;

(6) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (6) of this definition
or a money market fund or a qualified investment fund (including any such fund
for which the Collateral Trustee or any Affiliate thereof acts as an advisor or
a manager) given one of the two highest long-term ratings available from S&P or
Moody’s.

 

4



--------------------------------------------------------------------------------

“Class” means (1) in the case of Junior Lien Debt, every Series of Junior Lien
Debt, taken together, and (2) in the case of Parity Secured Debt, every Series
of Parity Secured Debt, taken together.

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Company and the other Pledgors now owned or hereafter acquired
in which Liens have been granted to the Collateral Trustee to secure the Secured
Obligations, and shall exclude any properties and assets in which the Collateral
Trustee has released its Liens pursuant to Section 3.2; provided, that, if such
Liens are released as a result of the sale, transfer or other disposition of any
properties or assets of the Company or any other Pledgor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
other Pledgor thereafter acquires or reacquires such assets or properties.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (ii) with respect to the provisions of this Agreement
relating to the addition of additional Pledgors, an agreement substantially in
the form of Exhibit C.

“Company” has the meaning set forth in the preamble.

“Credit Facility” means, to the extent permitted by the Indenture, any debt
facility or commercial paper facility, in each case with banks or other
institutional lenders providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

“Crest” means Crest Investment Company, a Texas corporation.

“Crest Cheniere Indemnity” means the Indemnification Agreement, dated May 9,
2005, executed by Cheniere relating to the Settlement Agreement.

“Crest Obligations” means all obligations of the Pledgors in favor of Crest
under the Crest Settlement Documents.

“Crest Settlement Documents” means (a) the Settlement Agreement, (b) the
Assumption Agreement, (c) the Crest Cheniere Indemnity and (d) any and all other
agreements and documents heretofore or hereafter entered into by any subsidiary
of Cheniere pursuant to Section 1.07 of the Settlement Agreement.

“Crest Trust Estate” has the meaning set forth in Section 2.3.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement as to which such
Person is a party or beneficiary.

 

5



--------------------------------------------------------------------------------

“Depositary Agent” means The Bank of New York, in its capacity as “Depositary
Agent” and “Securities Intermediary” under the Security Deposit Agreement,
together with its permitted successors and assigns.

“Description of Notes” means the section entitled “Description of Notes” in the
Confidential Offering Circular, dated November 1, 2006, of the Company, in
connection with the offering of the Initial Notes.

“Discharge of Junior Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Junior Lien Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all Junior Lien Debt (other than any undrawn letters of credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Junior Lien
Document) of all outstanding letters of credit constituting Junior Lien Debt;
and

(4) payment in full in cash of all other Junior Lien Obligations that are
outstanding and unpaid at the time the Junior Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).

“Discharge of Parity Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Parity Secured Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all Parity Secured Debt (other than any undrawn letters of credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Parity Lien
Document) of all outstanding letters of credit (if any) constituting Parity
Secured Debt; and

(4) payment in full in cash of all other Parity Lien Obligations that are
outstanding and unpaid at the time the Parity Secured Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between holders of Secured Obligations within the same Class, that
such Liens or proceeds:

 

6



--------------------------------------------------------------------------------

(1) will be allocated and distributed first to the Secured Debt Representative
for each outstanding Series of Secured Debt within that Class, for the account
of the holders of such Series of Secured Debt, ratably in proportion to the
principal of, and interest and premium (if any) and reimbursement obligations
(contingent or otherwise) with respect to letters of credit, if any, outstanding
(whether or not drawings have been made under such letters of credit) on each
outstanding Series of Secured Debt within that Class when the allocation or
distribution is made, and thereafter

(2) will be allocated and distributed (if any remain after payment in full of
all of the principal of, and interest and premium (if any) and reimbursement
obligations (contingent or otherwise) with respect to letters of credit, if any,
outstanding (whether or not drawings have been made on such letters of credit)
on all outstanding Secured Obligations within that Class) to the Secured Debt
Representative for each outstanding Series of Secured Obligations within that
Class, for the account of the holders of any remaining Secured Obligations
within that Class, ratably in proportion to the aggregate unpaid amount of such
remaining Secured Obligations within that Class due and demanded (with written
notice to the applicable Secured Debt Representative and the Collateral Trustee)
prior to the date such distribution is made.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of Sabine GP
(unless otherwise provided in the Indenture).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“Government Approval” shall mean (a) any authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, waiver, exemption,
filing, variance, claim, order, judgment or decree of, by or with, (b) any
required notice to, (c) any declaration of or with or (d) any registration by or
with, any Government Authority, in each case relating to the Development except
to the extent routine or ministerial in nature or not otherwise material to the
Development or the Company’s compliance with any Government Rule or obtaining or
maintaining any Government Approval.

“Government Authority” shall mean any federal, state or local government or
political subdivision thereof or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question.

“Government Rule” shall mean any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by,

 

7



--------------------------------------------------------------------------------

or any binding interpretation or administration of any of the foregoing by, any
Government Authority, including all common law, whether now or hereafter in
effect.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

“Hedging Obligations” of any Person means the obligations of such Person under
pursuant to any Interest Rate Agreement or Currency Agreement and in the case of
the Company, commodity hedges relating to the purchase of LNG for cool down of
the Project.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit ,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes (a) all indebtedness of any other
Person, of the types described above in clauses (1) through (6), secured by a
Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and (b) to the extent not otherwise included,
the Guarantee by the specified Person of any indebtedness of any other Person,
of the types described above in clauses (1) through (6).

Notwithstanding the foregoing, the following shall not constitute Indebtedness:

(a) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Cash Equivalents (in an amount sufficient to
satisfy all obligations relating thereto at maturity or redemption, as
applicable, including all payments of interest and premium, if any) in a trust
or

 

8



--------------------------------------------------------------------------------

account created or pledged for the sole benefit of the holders of such
indebtedness, and subject to no other Liens, and in accordance with the other
applicable terms of the instrument governing such indebtedness; and

(b) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
obligation is extinguished within five Business Days of its incurrence.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the Company,
any of its Subsidiaries or any other Pledgor or any of the Collateral and all
reasonable costs and expenses (including reasonable fees and expenses of legal
counsel selected by the Indemnitee) incurred by any Indemnitee in connection
with any claim, action, investigation or proceeding in any respect relating to
any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

“Indenture” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Pledgor under
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Pledgor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Pledgor or any similar case or proceeding
relative to the Company or any other Pledgor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Pledgor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Pledgor are determined and any payment
or distribution is or may be made on account of such claims.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

9



--------------------------------------------------------------------------------

“Junior Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Company or any other Pledgor to
secure Junior Lien Obligations.

“Junior Lien Debt” means: any Indebtedness that is secured by a Junior Lien that
was permitted to be incurred and so secured under each applicable Secured Debt
Document; provided, that in the case of any such Indebtedness:

(a) on or before the date on which such Indebtedness is incurred by the Company
or by a Restricted Subsidiary (as defined under the Indenture) of the Company,
such Indebtedness is designated by the Company as “Junior Lien Debt” for the
purposes of the Secured Debt Documents in an Additional Secured Debt Designation
executed and delivered in accordance with Section 3.8(a); provided, that no
Obligation or Indebtedness may be designated as both Junior Lien Debt and Parity
Secured Debt;

(b) the Junior Lien Representative for such Indebtedness executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“Junior Lien Documents” means, collectively, any indenture, Credit Facility or
other agreement governing each Series of Junior Lien Debt and, to the extent
relating to any Junior Lien Obligations, the Security Documents.

“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof.

“Junior Lien Representative” means, in the case of any Series of Junior Lien
Debt, the trustee, agent or representative of the holders of such Series of
Junior Lien Debt who maintains the transfer register for such Series of Junior
Lien Debt and (A) is appointed as a Junior Lien Representative (for purposes
related to the administration of the Security Documents) pursuant to any
indenture, Credit Facility or other agreement governing such Series of Junior
Lien Debt, together with its successors in such capacity, and (B) that has
executed a Collateral Trust Joinder.

“Junior Trust Estate” has the meaning set forth in Section 2.2.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or Houston, Texas or at a place of payment
are authorized or required by law, regulation or executive order to remain
closed.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest.

 

10



--------------------------------------------------------------------------------

“LNG” means liquefied natural gas.

“Moody’s” means Moody’s Investors Service, a division of Dun & Bradstreet
Corporation, and its successors and assigns.

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Notes, the Note Guarantees and the
Security Documents.

“Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under the Indenture and the Notes, executed pursuant to the
provisions of the Indenture.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses and other liabilities payable under
the documentation governing any Indebtedness.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed by two officers of
the Company (or, if applicable, of Sabine GP acting in its capacity as general
partner of the Company), one of whom must be the principal executive officer,
the principal financial officer, the treasurer or the principal accounting
officer of the Company (or, if applicable, Sabine GP), including:

(a) a statement that the Person making such certificate has read such covenant
or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Parity Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Company or any other Pledgor to
secure Parity Lien Obligations.

 

11



--------------------------------------------------------------------------------

“Parity Lien Documents” means the Note Documents and the Indenture, Credit
Facility or other agreement governing each other Series of Parity Secured Debt
and, to the extent relating to any Parity Lien Obligations, the Security
Documents.

“Parity Lien Obligations” means the Parity Secured Debt and all other
Obligations in respect thereof.

“Parity Lien Representative” means:

(a) in the case of the Indenture, the Trustee; or

(b) in the case of any other Series of Parity Secured Debt, the trustee, agent
or representative of the holders of such Series of Parity Secured Debt who
maintains the transfer register for such Series of Parity Secured Debt and is
appointed as a representative of the Parity Secured Debt (for purposes related
to the administration of the Security Documents) pursuant to the indenture, any
Credit Facility or any other agreement governing such Series of Parity Secured
Debt, and who has executed a Collateral Trust Joinder.

“Parity Lien Secured Parties” means the holders of Parity Lien Obligations and
the Parity Lien Representatives.

“Parity Secured Debt” means:

(1) the Notes issued on the date hereof (including any related exchange notes);
and

(2) any other Indebtedness including additional notes issued under the Indenture
or under any Credit Facility that is secured Equally and Ratably with the Notes
by a Parity Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided, in the case of any Indebtedness
referred to in this clause (2), that:

(a) on or before the date on which such Indebtedness is incurred by the Company
such Indebtedness is designated by the Company as “Parity Secured Debt” for the
purposes of the Secured Debt Documents in an Additional Secured Debt Designation
executed and delivered in accordance with Section 3.8(a); provided, that no
Obligation or Indebtedness may be designated as both Junior Lien Debt and Parity
Secured Debt;

(b) the Parity Lien Representative for such Indebtedness executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“Permitted Prior Liens” means:

 

12



--------------------------------------------------------------------------------

(1) Liens described in clause (1) of the definition of “Permitted Liens” under
the Indenture;

(2) Liens described in clauses (2), (3), (5), (6) or (10) of the definition of
“Permitted Liens” under the Indenture; and

(3) Permitted Liens (as defined in the Indenture) that arise by operation of law
and are not voluntarily granted, to the extent entitled by law to priority over
the Liens created by the Security Documents.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Pledgors” means Sabine GP, Sabine LP, the Company and each Subsidiary of the
Company that executes a Security Document in accordance with the provisions of
the Indenture or any other Parity Lien Document, and each such Person’s
respective successors and assigns, in each case, until the Security Document of
such Person has been released in accordance with the provisions of the Indenture
and the terms hereof.

“Project” means the Company’s LNG receiving terminal in Cameron, Louisiana,
including associated storage tanks, unloading docks, vaporizers and related
facilities.

“Required Junior Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

(a) the aggregate outstanding principal amount of Junior Lien Debt (including
outstanding letters of credit whether or not then available or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Junior Lien Debt.

For purposes of this definition, (a) Junior Lien Debt registered in the name of,
or beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding, and (b) votes will be determined in accordance
with the provisions of Section 7.2.

“S&P” means Standard & Poor’s Ratings Services and its successors and assigns.

“Sabine GP” has the meaning set forth in the preamble.

“Sabine LP” has the meaning set forth in the preamble.

“Secured Debt” means Junior Lien Debt, Parity Secured Debt and Indebtedness
under the Assumption Agreement.

 

13



--------------------------------------------------------------------------------

“Secured Debt Default” means any event or condition which, under the terms of
any Credit Facility, indenture or other agreement governing any Series of
Secured Debt causes, or permits holders of Secured Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Secured Debt
outstanding thereunder to become immediately due and payable.

“Secured Debt Documents” means the Junior Lien Documents and the Parity Lien
Documents.

“Secured Debt Representative” means each Junior Lien Representative and each
Parity Lien Representative.

“Secured Obligations” means Junior Lien Obligations, Parity Lien Obligations and
the Crest Obligations.

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

“Security Deposit Agreement” means the Security Deposit Agreement, dated as of
the date hereof, among the Company, the Collateral Trustee and the Depositary
Agent.

“Security Documents” means this Agreement, the Security Deposit Agreement, each
Collateral Trust Joinder, and all security agreements, pledge agreements,
collateral assignments, consents and other agreements related to collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Company or any other Pledgor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Trustee, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and
Section 7.2.

“Senior Trust Estate” has the meaning set forth in Section 2.1.

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained.

“Series of Parity Secured Debt” means the Notes and each other issue or series
of Parity Secured Debt for which a single transfer register is maintained.

“Series of Secured Debt” means, severally, each Series of Parity Secured Debt
and each Series of Junior Lien Debt.

“Settlement Agreement” means the Settlement and Purchase Agreement, dated as of
June 14, 2001, by and among Cheniere, Cheniere FLNG, L.P., Crest, Crest Energy,
L.L.C., and Freeport LNG Terminal, LLC.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of the Indenture, and

 

14



--------------------------------------------------------------------------------

will not include any contingent obligations to repay, redeem or repurchase any
such interest or principal prior to the date originally scheduled for the
payment thereof.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Trustee” has the meaning set forth in the recitals.

“Trust Estates” has the meaning set forth in Section 2.3.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

 

15



--------------------------------------------------------------------------------

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided, that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Indenture and (2) prior to the Discharge of Parity Lien Obligations, approved in
a writing delivered to the Trustee and the Collateral Trustee by, or on behalf
of, the requisite holders of Parity Lien Obligations as are needed (if any)
under the terms of the applicable Parity Lien Documents to approve such
amendment or modification.

(f) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

ARTICLE 2. THE TRUST ESTATES

SECTION 2.1 Declaration of Senior Trust.

To secure the payment of the Parity Lien Obligations and in consideration of the
mutual agreements set forth in this Agreement, each of the Pledgors hereby
grants to the Collateral Trustee, and the Collateral Trustee hereby accepts and
agrees to hold, in trust under this Agreement for the benefit of all present and
future holders of Parity Lien Obligations, all of such Pledgor’s right, title
and interest in, to and under all Collateral granted to the Collateral Trustee
under any Security Document for the benefit of the holders of Parity Lien
Obligations, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Senior Trust
Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all present and future holders of Parity Lien Obligations as security for the
payment of all present and future Parity Lien Obligations.

Notwithstanding the foregoing, if at any time:

 

16



--------------------------------------------------------------------------------

(1) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Parity Lien Obligations”) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Pledgors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,

then the Senior Trust Estate will terminate, except that all provisions set
forth in Sections 7.10 and 7.11 that are enforceable by the Collateral Trustee
or any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.2 Declaration of Junior Trust.

To secure the payment of the Junior Lien Obligations, if any, and in
consideration of the premises and the mutual agreements set forth herein, each
of the Pledgors hereby grants to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of all present and future holders of Junior Lien Obligations, all of
such Pledgor’s right, title and interest in, to and under all Collateral granted
to the Collateral Trustee under any Security Document for the benefit of the
holders of Junior Lien Obligations, together with all of the Collateral
Trustee’s right, title and interest in, to and under the Security Documents, and
all interests, rights, powers and remedies of the Collateral Trustee thereunder
or in respect thereof and all cash and non-cash proceeds thereof (collectively,
the “Junior Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Trust Estate in trust for the benefit solely and exclusively of
all present and future holders of Junior Lien Obligations as security for the
payment of all present and future Parity Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Junior Lien Obligations have been released as
provided in Section 4.1;

 

17



--------------------------------------------------------------------------------

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Junior Lien Obligations”) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Junior Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Junior Lien Documents and that
the Pledgors are not required by any Junior Lien Document to grant any Junior
Lien upon any property,

then the Junior Trust Estate will terminate, except that all provisions set
forth in Sections 7.10 and 7.11 that are enforceable by the Collateral Trustee
or any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.

The parties further declare and covenant that the Junior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.3 Declaration of Crest Trust. To secure the payment of the Crest
Obligations and in consideration of the mutual agreements set forth in this
Agreement, each of the Pledgors hereby grants to the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of Crest, all of such Pledgor’s right, title and
interest in, to and under all Collateral granted to the Collateral Trustee under
any Security Document for the benefit of Crest, together with all of the
Collateral Trustee’s right, title and interest in, to and under the Security
Documents, and all interests, rights, powers and remedies of the Collateral
Trustee thereunder or in respect thereof and all cash and non-cash proceeds
thereof (collectively, the “Crest Trust Estate,” and together with the Senior
Trust Estate and the Junior Trust Estate, the “Trust Estates”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Crest Trust Estate in trust for the benefit solely and exclusively of
Crest as security for the payment of all present and future Crest Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1; and

(2) all Liens securing the Junior Lien Obligations have been released as
provided in Section 4.1,

then the Crest Trust Estate will terminate, except that all provisions set forth
in Sections 7.10 and 7.11 that are enforceable by the Collateral Trustee or any
of its co-trustees or agents

 

18



--------------------------------------------------------------------------------

(whether in an individual or representative capacity) will remain enforceable in
accordance with their terms.

The parties further declare and covenant that the Crest Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.4 Priority of Liens. Notwithstanding anything else contained herein or
in any other Security Document, it is the intent of the parties that:

(1) this Agreement and the other Security Documents create three separate and
distinct Trust Estates and Liens: (A) the Crest Trust Estate and Lien in favor
of Crest securing the payment and performance of the Crest Obligations, (B) the
Senior Trust Estate and Parity Lien securing the payment and performance of the
Parity Lien Obligations and (C) the Junior Trust Estate and Junior Lien securing
the payment and performance of the Junior Lien Obligations;

(2) the Liens securing the Junior Lien Obligations are subject and subordinate
to the Liens securing the Crest Obligations and the Liens securing the Parity
Lien Obligations; and

(3) the Liens securing the Parity Lien Obligations are subject and subordinate
to the Liens securing the Crest Obligations.

SECTION 2.5 Restrictions on Enforcement of Junior Liens.

(a) Until the Discharge of Parity Lien Obligations, the holders of Parity Lien
Obligations will have, subject to the exceptions set forth below in clauses
(1) through (4), the exclusive right to authorize and direct the Collateral
Trustee with respect to the Security Documents and the Collateral including the
exclusive right to authorize or direct the Collateral Trustee to enforce,
collect or realize on any Collateral or exercise any other right or remedy with
respect to the Collateral and no Junior Lien Representative or holder of Junior
Lien Obligations may authorize or direct the Collateral Trustee with respect to
such matters. Notwithstanding the foregoing, the holders of Junior Lien
Obligations may, subject to the rights of the holders of other Permitted Prior
Liens, direct the Collateral Trustee:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of Parity Lien Obligations;

(2) as necessary to redeem any Collateral in a creditor’s redemption permitted
by law or to deliver any notice or demand necessary to enforce (subject to the
prior Discharge of Parity Lien Obligations) any right to claim, take or receive
proceeds of Collateral remaining after the Discharge of Parity Lien Obligations
in the event of foreclosure or other enforcement of any Permitted Prior Lien;

(3) as necessary to perfect or establish the priority (subject to the Liens in
favor of Crest and Parity Liens) of the Junior Liens upon any Collateral, except
that the holders of Junior Lien Obligations may not require the Collateral
Trustee to take any

 

19



--------------------------------------------------------------------------------

action to perfect any Collateral through possession or control other than the
Collateral Trustee taking any action for possession or control required by the
holders of Junior Liens and the Collateral Trustee agreeing pursuant to
Section 7.4 that the Collateral Trustee as agent for the benefit of the holders
of Parity Lien Obligations agrees to act as agent for the benefit of the holders
Junior Lien Obligations; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Junior Liens upon any Collateral.

(b) Until the Discharge of Parity Lien Obligations, none of the holders of
Junior Lien Obligations, the Collateral Trustee or any Junior Lien
Representative will:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the holders of
Parity Lien Obligations in respect of the Parity Liens or that would limit,
invalidate, avoid or set aside any Parity Lien or subordinate the Parity Liens
to the Junior Liens or grant the Junior Liens equal ranking to the Parity Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of Parity Liens made by
any holder of Parity Lien Obligations or any Parity Lien Representative in any
Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of Parity Lien
Obligations or any Parity Lien Representative of the right to credit bid Parity
Secured Debt at any sale in foreclosure of Parity Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Parity Lien Obligations or any Parity Lien
Representative relating to the lawful enforcement of any Parity Lien; or

(5) challenge the validity, enforceability, perfection or priority of the Parity
Liens.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Lien Obligations and the Junior
Lien Representatives may take any actions and exercise any and all rights that
would be available to a holder of unsecured claims, including, without
limitation, the commencement of an Insolvency or Liquidation Proceeding against
the Company or any other Pledgor in accordance with applicable law; provided,
that the holders of Junior Lien Obligations and the Junior Lien Representatives
may not take any of the actions prohibited by clauses (1) through (5) of this
Section 2.5(b) or oppose or contest any order that it has agreed not to oppose
or contest under Section 2.9.

(c) At any time prior to the Discharge of Parity Lien Obligations and after
(1) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Pledgor or (2) the Collateral Trustee and each Junior
Lien Representative have received written notice from any Parity Lien
Representative at the direction of an Act of

 

20



--------------------------------------------------------------------------------

Required Debtholders stating that (A) any Series of Parity Secured Debt has
become due and payable in full (whether at maturity, upon acceleration or
otherwise) or (B) the holders of Parity Liens securing one or more Series of
Parity Secured Debt have become entitled under any Parity Lien Documents to and
desire to enforce any or all of the Parity Liens by reason of a default under
such Parity Lien Documents, no payment of money (or the equivalent of money)
shall be made from the proceeds of Collateral by the Company or any other
Pledgor to any Junior Lien Representative or any holder (or to the Collateral
Trustee or any Junior Lien Representative for the benefit of any holder) of
Junior Lien Obligations (including payments and prepayments made for application
to Junior Lien Obligations and all other payments and deposits made pursuant to
any provision of any Junior Lien Document).

(d) All proceeds of Collateral received by any Junior Lien Representative or any
holder (or by the Collateral Trustee or any Junior Lien Representative for the
benefit of any holder) of Junior Lien Obligations in violation of Section 2.5(c)
will be held by the Collateral Trustee, the applicable Junior Lien
Representative or the applicable holder of Junior Lien Obligations for the
account of the holders of Parity Liens and remitted to any Parity Lien
Representative upon demand by such Parity Lien Representative. The Junior Liens
will remain attached to and enforceable against all proceeds so held or
remitted. All proceeds of Collateral received by the Collateral Trustee, holders
of Junior Lien Obligations and Junior Lien Representatives not in violation of
Section 2.5(c) will be received by the Collateral Trustee, holders of Junior
Lien Obligations and the Junior Lien Representatives free from the Parity Liens
and all other Liens except the Junior Liens and, if applicable, the Liens in
favor of Crest.

SECTION 2.6 Waiver of Right of Marshalling.

(a) Prior to the Discharge of Parity Lien Obligations, holders of Junior Lien
Obligations, each Junior Lien Representative and the Collateral Trustee may not
assert or enforce any right of marshalling accorded to a junior lienholder, as
against the holders of Parity Lien Obligations and the Parity Lien
Representatives (in their capacity as priority lienholders).

(b) Following the Discharge of Parity Lien Obligations, the holders of Junior
Lien Obligations and any Junior Lien Representative may assert their right under
the UCC or otherwise to any proceeds remaining following a sale or other
disposition of Collateral by, or on behalf of, the holders of Parity Lien
Obligations.

SECTION 2.7 Discretion in Enforcement of Parity Liens.

(a) In exercising rights and remedies with respect to the Collateral, the Parity
Lien Representatives may enforce (or refrain from enforcing) the provisions of
the Parity Lien Documents and exercise (or refrain from exercising) remedies
thereunder or any such rights and remedies, all in such order and in such manner
as they may determine in the exercise of their sole and exclusive discretion,
including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Parity Lien Obligations;

(2) the enforcement or forbearance from enforcement of any Parity Lien in
respect of the Collateral;

 

21



--------------------------------------------------------------------------------

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the Senior Trust Estate to the extent provided in
the Security Documents;

(4) the acceptance of the Collateral in full or partial satisfaction of the
Parity Lien Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 2.8 Discretion in Enforcement of Parity Lien Obligations.

(a) Without in any way limiting the generality of Section 2.7, the holders of
Parity Lien Obligations and the Parity Lien Representatives may, at any time and
from time to time, without the consent of or notice to holders of Junior Lien
Obligations or the Junior Lien Representatives, without incurring responsibility
to holders of Junior Lien Obligations and the Junior Lien Representatives and
without impairing or releasing the subordination provided in this Agreement or
the obligations hereunder of holders of Junior Lien Obligations and the Junior
Lien Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Parity Lien Obligations, or otherwise amend or
supplement in any manner the Parity Lien Obligations, or any instrument
evidencing the Parity Lien Obligations or any agreement under which the Parity
Lien Obligations are outstanding;

(2) release any Person or entity liable in any manner for the collection of the
Parity Lien Obligations;

(3) release the Parity Lien on any Collateral; and

(4) exercise or refrain from exercising any rights against any Pledgor.

SECTION 2.9 Insolvency or Liquidation Proceedings.

(a) If in any Insolvency or Liquidation Proceeding has occurred and, prior to
the Discharge of Parity Lien Obligations, the holders of Parity Lien Obligations
by an Act of Required Debtholders consent to any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all Parity Liens upon any property of the estate in such
Insolvency or Liquidation Proceeding;

 

22



--------------------------------------------------------------------------------

(3) granting any relief on account of Parity Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Parity Lien
Obligations in the Collateral subject to Parity Liens; or

(4) relating to a sale of assets of the Company or any other Pledgor that
provides, to the extent the Collateral sold is to be free and clear of Liens,
that all Parity Liens and Junior Liens will attach to the proceeds of the sale;

then, the holders of Junior Lien Obligations and the Junior Lien
Representatives, in their capacity as holders or representatives of secured
claims, will not oppose or otherwise contest the entry of such order, so long as
none of the holders of Parity Lien Obligations or Parity Lien Representatives in
any respect opposes or otherwise contests any request made by any holder of
Junior Lien Obligations or Junior Lien Representative for the grant to the
Collateral Trustee, for the benefit of the holders of Junior Lien Obligations
and the Junior Lien Representatives, of a junior Lien upon any property on which
a Lien is (or is to be) granted under such order to secure the Parity Lien
Obligations, co-extensive in all respects with, but subordinated (as set forth
in Section 2.4) to, such Lien and all Parity Liens on such property.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Lien Obligations and the Junior
Lien Representatives may take any actions and exercise any and all rights that
would otherwise be available to a holder of unsecured claims, including the
commencement of Insolvency or Liquidation Proceedings against any Pledgors in
accordance with applicable law; provided, however, that, both before and during
an Insolvency or Liquidation Proceeding, the holders of Junior Lien Obligations
and the Junior Lien Representatives may not take any of the actions prohibited
under Section 2.5(b) or oppose or contest any order that it has agreed not to
oppose or contest under clauses (1) through (4) of the preceding paragraph.

(b) Prior to the Discharge of Parity Lien Obligations, the holders of Junior
Lien Obligations or any Junior Lien Representative will not file or prosecute in
any Insolvency or Liquidation Proceeding any motion for adequate protection (or
any comparable request for relief) based upon their interest in the Collateral
under the Junior Liens, except that:

(1) they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.4) to, all Liens granted in such Insolvency or Liquidation Proceeding
to, or for the benefit of, the holders of Parity Lien Obligations; or (B) in
connection with the confirmation of any plan of reorganization or similar
dispositive restructuring plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Parity Lien Obligations.

SECTION 2.10 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured Equally and Ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties belonging to such Class. It is understood and

 

23



--------------------------------------------------------------------------------

agreed that nothing in this Section 2.10 is intended to alter the priorities
among Secured Parties belonging to different Classes as provided in Section 2.4.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Undertaking of the Collateral Trustee.

(a) Subject to, and in accordance with, this Agreement, the Collateral Trustee
will, as trustee, for the benefit solely and exclusively of the present and
future Secured Parties and, to the extent applicable, Crest:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3) deliver and receive notices pursuant to the Security Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officers’ Certificate
to the effect that the amendment was permitted under Section 7.1; and

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1(b).

(b) Each party to this Agreement and, by its acceptance of any Lien created in
favor of the Collateral Trustee for its benefit pursuant to any Security
Document, Crest acknowledges and consents to the undertaking of the Collateral
Trustee set forth in Section 3.1(a) and agrees to each of the other provisions
of this Agreement applicable to the Collateral Trustee.

 

24



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions that it may deem necessary or adviseable to prove, protect
or preserve the Liens securing the Secured Obligations) unless and until it
shall have been directed by written notice of an Act of Required Debtholders and
then only in accordance with the provisions of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, prior
to the Discharge of Parity Lien Obligations, no Junior Lien Representative or
Parity Lien Representative, other than the Trustee under the Indenture, may
serve as Collateral Trustee.

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Secured Debt Document;

(b) as required by Article 4;

(c) as ordered pursuant to applicable law under a final (after any applicable
appeals to the extent such order has been stayed) order or judgment of a court
of competent jurisdiction; or

(d) for the subordination of the Junior Trust Estate and the Junior Liens to the
Senior Trust Estate and the Parity Liens.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice that any event has occurred that constitutes a default under any
Secured Debt Document entitling the Collateral Trustee to foreclose upon,
collect or otherwise enforce its Liens hereunder, the Collateral Trustee will
promptly deliver written notice thereof to each Secured Debt Representative.
Thereafter, the Collateral Trustee may await direction by an Act of Required
Debtholders and will act, or decline to act, as directed by an Act of Required
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Trustee will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders. Unless it has been directed to the contrary by an Act of
Required Debtholders, the Collateral Trustee in any event may (but will not be
obligated to) take or refrain from taking such action with respect to any
default under any Secured Debt Document as it may deem advisable and in the best
interest of the holders of Secured Obligations.

SECTION 3.4 Application of Proceeds.

(a) The Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral and the proceeds of any
title insurance policy

 

25



--------------------------------------------------------------------------------

required under any Parity Lien Document or Junior Lien Document in the following
order of application:

FIRST, to the payment of any Crest Obligations then due and owing by the
Pledgors;

SECOND, to the payment of all reasonable legal fees and expenses and other
reasonable costs or expenses or other liabilities or amounts of any kind
incurred by, or owing to, the Collateral Trustee or any co-trustee or agent
under or in connection with any Security Document that secures Parity Lien
Obligations, including the reimbursement to any Parity Lien Representative of
any amounts theretofore advanced by such Parity Lien Representative for the
payment of such fees, costs and expenses, liabilities or amounts;

THIRD, to the Collateral Trustee (without duplication) in an amount equal to the
Collateral Trustee’s fees which are unpaid and to any Parity Lien Representative
which has theretofore advanced or paid any such Collateral Trustee’s fees in an
amount equal to the amount thereof so advanced or paid by such Parity Lien
Representative;

FOURTH, to the respective Parity Lien Representatives for application to the
Parity Secured Debt equally and ratably until all Parity Secured Debt has been
paid in full in cash for distribution, to (1) in the case of Obligations under
the Indenture and the Notes, to the Trustee for application pursuant to the
Indenture and (2) in the case of all other Parity Secured Debt, to the
respective Parity Lien Representatives for application pursuant to the
applicable Parity Lien Documents;

FIFTH, (without duplication) to the payment of all reasonable legal fees and
expenses and other reasonable costs or expenses or other liabilities of any kind
incurred by the Collateral Trustee or any co-trustee or agent in connection with
any Security Document that secures Junior Lien Obligations, including the
reimbursement to any Junior Lien Representative of any amounts theretofore
advanced by such Junior Lien Representative for the payment of such fees, costs
and expenses;

SIXTH, to any Junior Lien Representative which has theretofore advanced or paid
any such Collateral Trustee’s fees in an amount equal to the amount thereof so
advanced or paid by such Junior Lien Representative;

SEVENTH, to the respective Junior Lien Representatives for application to the
Junior Lien Debt equally and ratably until all Junior Lien Debt has been paid in
full in cash for distribution, to the respective Junior Lien Representatives for
application pursuant to the applicable Junior Lien Documents; and

EIGHTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Company or the applicable
Pledgor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

 

26



--------------------------------------------------------------------------------

(b) If any Junior Lien Representative or any holder of a Junior Lien Obligation
collects or receives any proceeds of such foreclosure, collection or other
enforcement that should have been applied to the payment of the Crest
Obligation, or the Parity Lien Obligations in accordance with Section 3.4(a)
above, whether after the commencement of an Insolvency or Liquidation Proceeding
or otherwise, such Junior Lien Representative or such holder of a Junior Lien
Obligation, as the case may be, will forthwith deliver the same to the
Collateral Trustee, for the account of Crest or the holders of the Parity Lien
Obligations and other Obligations secured by a Permitted Prior Lien, to be
applied in accordance with Section 3.4(a). Until so delivered, such proceeds
will be held by that Junior Lien Representative or that holder of a Junior Lien
Obligation, as the case may be, for the benefit of Crest or the holders of the
Parity Lien Obligations and other Obligations secured by a Permitted Prior Lien.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Debt Representative and the
Collateral Trustee as holder of Liens securing the Crest Obligations, Parity
Liens and Junior Liens. The Secured Debt Representative of each future Series of
Secured Debt will be required to deliver a Collateral Trust Joinder including a
lien sharing and priority confirmation as provided in Section 3.8 at the time of
incurrence of such Series of Secured Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders.

(b) No Secured Debt Representative or holder of Secured Obligations will have
any liability whatsoever for any act or omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each holder of Secured Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future

 

27



--------------------------------------------------------------------------------

Secured Obligations or, in the case of the Crest Trust Estate, Crest, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

SECTION 3.8 Additional Secured Debt.

(a) The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to each holder of Secured Obligations
of a Series of Secured Debt that is issued or incurred after the date hereof
that:

(1) holds Secured Obligations that are identified as Junior Lien Debt or Parity
Secured Debt in accordance with the procedures set forth in Section 3.8(b); and

(2) signs, through its designated Secured Debt Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee.

(b) The Company will be permitted to designate as an additional holder of
Secured Obligations hereunder each Person who is, or who becomes, the registered
holder of Junior Lien Debt or the registered holder of Parity Secured Debt
incurred by the Company or any other Pledgor after the date of this Agreement in
accordance with the terms of all applicable Secured Debt Documents. The Company
may only effect such designation by delivering to the Collateral Trustee, on or
before the date such Obligations are incurred, an Additional Secured Debt
Designation stating that:

(1) the Company or such other Pledgor intends to incur additional Secured Debt
(“Additional Secured Debt”) which will either be (i) Parity Secured Debt
permitted by each applicable Secured Debt Document to be secured by a Parity
Lien Equally and Ratably with all previously existing and future Parity Secured
Debt or (ii) Junior Lien Debt permitted by each applicable Secured Debt Document
to be secured with a Junior Lien Equally and Ratably with all previously
existing and future Junior Lien Debt;

(2) specifying the name and address of the Secured Debt Representative for such
series of Additional Secured Debt for purposes of Section 7.7;

(3) the Company and each other Pledgor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents; and

(4) the Company has caused a copy of the Additional Secured Debt Designation to
be delivered to each then existing Secured Debt Representative.

Although the Company shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Secured Debt Representative, the failure to so deliver a copy of the Additional
Secured Debt and/or Collateral Trust Joinder to any then existing Secured Debt
Representative shall not affect the status of such debt as

 

28



--------------------------------------------------------------------------------

Additional Secured Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing
Secured Debt Representative shall have the right to request that the Company
provide a legal opinion of counsel as to the Additional Secured Debt being
secured by a valid and perfected security interest; provided, however, that such
legal opinion or opinions need not address any collateral of a type or located
in a jurisdiction not previously covered by any legal opinion delivered by or on
behalf of the Company. Notwithstanding the foregoing, nothing in this Agreement
will be construed to allow the Company or any other Pledgor to incur additional
Indebtedness unless otherwise permitted by the terms of all applicable Secured
Debt Documents.

SECTION 3.9 Acceptance of Assignment of Liens. The Collateral Trustee is
authorized to enter into, accept or acknowledge the assignment to it by HSBC
Bank, USA National Association of any liens or related rights assigned thereto
pursuant to the “Payoff Letter and Assignment of Liens” letter agreement, dated
on or about the date hereof, among HSBC Bank USA, National Association, as
collateral agent, Société Générale, as agent, the Company and any other party
thereto. Any action previously taken to effect the foregoing is hereby ratified.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER PLEDGORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released:

(1) in whole, upon (A) the Discharge of Parity Lien Obligations and (B) the
Discharge of Junior Lien Obligations;

(2) as to a release of less than all or substantially all of the Collateral, if
(A) consent to the release of all Parity Liens on such Collateral has been given
by an Act of Required Debtholders and (B) such release has become effective in
accordance with the terms of such consent;

(3) as to (A) deposits in any cash collateral account that are to be applied to
fund any mandatory prepayment or purpose offer (including an Asset Sale Offer
(as defined in the Indenture)) that becomes required as to any Secured Debt as a
result of a sale of assets, concurrently with such application, so long as
effective provision is made for apportionment of such funding to all holders of
Secured Debt entitled to participate in such mandatory prepayment or purchase
offer in accordance with their respective entitlements under the Secured Debt
Documents; and (B) deposits in any cash collateral account that constitute
proceeds from an asset sale that are permitted under the Secured Debt Documents
to be reinvested or otherwise are not required under the Secured Debt Documents
to be reinvested or otherwise are not required to be applied to a mandatory
prepayment or purchase offer in respect of any Secured Debt, concurrently with
such reinvestment in assets constituting Collateral or other permitted use under
the Secured Debt Documents;

 

29



--------------------------------------------------------------------------------

(4) in accordance with the provisions of this Agreement and the other Security
Documents as in effect from time to time, as applicable; or

(5) upon any sale, transfer or other disposition of Collateral if such sale,
transfer or other disposition is not prohibited by the terms of the Indenture or
any other Secured Debt Document; provided that if such sale, transfer or other
disposition constitutes an Asset Sale, the Company will apply the proceeds in
accordance with the Indenture and any other applicable Parity Lien Document; or

(6) as otherwise permitted by the Indenture and each other Secured Debt
Document.

(b) The Collateral Trustee agrees for the benefit of the Company and the other
Pledgors that if the Collateral Trustee at any time receives:

(1) an Officers’ Certificate stating that (A) each signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with;

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(3) prior to the Discharge of Parity Lien Obligations, the written confirmation
of each Parity Lien Representative (or, at any time after the Discharge of
Parity Lien Obligations, each Junior Lien Representative) (such confirmation to
be given following receipt of, and based solely on, the Officers’ Certificate
described in clause (1) above) that, in its view, such release is permitted by
Section 4.1(a) and the respective Secured Debt Documents governing the Secured
Obligations the holders of which such Secured Debt Representative represents;

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or other
applicable Pledgor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (5) of Section 4.1(a), if the
terms of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Company or
other applicable Pledgor, the Collateral Trustee will either (A) be present at
and deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and

 

30



--------------------------------------------------------------------------------

(2) at any time when a Secured Debt Default under a Series of Secured Debt that
constitutes Junior Lien Debt has occurred and is continuing as soon as
reasonably practicable after the receipt by it of any Act of Required
Debtholders pursuant to Section 4.1(a)(2), the Collateral Trustee will deliver a
copy of such Act of Required Debtholders to each Secured Debt Representative.

(d) Each Secured Debt Representative hereby agrees that:

(1) as soon as reasonably practicable after receipt of an Officers’ Certificate
from the Company pursuant to Section 4.1(b)(1) it will, to the extent required
by such Section, either provide (A) the written confirmation required by
Section 4.1(b)(3), (B) a written statement that such release is not permitted by
Section 4.1(a) or (C) a request for further information from the Company
reasonably necessary to determine whether the proposed release is permitted by
Section 4.1(a) and after receipt of such information such Secured Debt
Representative will as soon as reasonably practicable either provide the written
confirmation or statement required pursuant to clause (A) or (B), as applicable;
and

(2) as soon as reasonably practicable after receipt by it of any notice from the
Collateral Trustee pursuant to Section 4.1(c)(2), such Secured Debt
Representative will deliver a copy of such notice to each registered holder of
the Series of Parity Secured Debt or Series of Junior Lien Debt for which it
acts as Secured Debt Representative.

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Company will
deliver to each Secured Debt Representative a copy of each Officers’ Certificate
delivered to the Collateral Trustee pursuant to Section 4.1(b), together with
copies of all documents delivered to the Collateral Trustee with such Officers’
Certificate. The Secured Debt Representatives will not be obligated to take
notice thereof or to act thereon, subject to Section 4.1(d).

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Company or any other Pledgor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall, at the expense of the Company, comply with the written request of
such Borrower or Pledgor to comply with the requirements of such UCC provision;
provided, further, that the Collateral Trustee must first confirm with the
Secured Debt Representatives that the requirements of such UCC provisions have
been satisfied.

SECTION 4.4 Release of Liens in Respect of Notes. The Collateral Trustee’s
Parity Lien will no longer secure the Notes outstanding under the Indenture (or,
in the case of the payment of or defeasance of any series of Notes, such series)
or any other Obligations under the Indenture, and the right of the holders of
the Notes and such Obligations to the benefits and proceeds of the Collateral
Trustee’s Parity Lien on the Collateral will terminate and be discharged:

 

31



--------------------------------------------------------------------------------

(1) upon satisfaction and discharge of the Indenture as set forth under
Article 12 of the Indenture;

(2) upon a Legal Defeasance or Covenant Defeasance (each as defined under the
Indenture) of the Notes (or such series of Notes) as set forth under Article 8
of the Indenture; or

(3) upon payment in full and discharge of all Notes outstanding under the
Indenture and all Obligations that are outstanding, due and payable under the
Indenture at the time the Notes are paid in full and discharged.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is bound
by the Security Documents executed by the Collateral Trustee as of the date of
this Agreement and, as directed by an Act of Required Debtholders, the
Collateral Trustee shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that such additional
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee or impose on the Collateral Trustee any
additional duties or obligations. The Collateral Trustee will not otherwise be
bound by, or be held obligated by, the provisions of any Credit Facility,
indenture or other agreement governing Secured Debt (other than this Agreement
and the other Security Documents).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability

 

32



--------------------------------------------------------------------------------

not set forth in or arising under this Agreement and the other Security
Documents will be binding upon the Collateral Trustee unless the Collateral
Trustee elects, at its sole option, to accept such direction.

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final nonappealable judgment.

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel (who may be counsel to the
Company), independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Company or any other Pledgor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
holders of Secured Obligations for whom it acts, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Trustee may act
in reliance upon any instrument comporting with the provisions of this Agreement
or any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Security Documents.

SECTION 5.8 Secured Debt Default. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Debtholders.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Secured Obligations.

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder

 

33



--------------------------------------------------------------------------------

unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral, for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Pledgor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Secured
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.

 

34



--------------------------------------------------------------------------------

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is requested to acquire title to, or any interest in, an
asset for any reason, or take any managerial or other action of any kind in
regard thereto, in order to carry out any obligation for the benefit of another,
which in the Collateral Trustee’s sole discretion may cause the Collateral
Trustee to be considered an “owner or operator” under any environmental laws or
otherwise cause the Collateral Trustee to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Trustee shall not be required to acquire such title or
interest therein and reserves the right, instead of taking such action, either
to resign as Collateral Trustee or to arrange for the transfer of the title,
interest or control of the asset to a court appointed receiver. The Collateral
Trustee will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Trustee’s actions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
materials into the environment.

SECTION 5.15 Additional Provisions Relating to the Collateral Trustee.

(a) The Collateral Trustee may refuse to follow any direction that conflicts
with law or this Agreement, the Indenture or (subject to Section 5.11 hereof)
any of the Security Documents or that would involve the Collateral Trustee in
personal liability; provided that the Collateral Trustee may take any other
action deemed proper by the Collateral Trustee that is not inconsistent with
such direction. Prior to taking any action under this Agreement or any of the
Security Documents, the Collateral Trustee shall be entitled to indemnification
reasonably satisfactory to it against all losses and expenses caused by taking
or not taking such action.

(b) The Collateral Trustee shall be accountable only for amounts that it
actually receives as a result of the exercise of its powers hereunder and under
any Security Document, and neither it nor any of its officers, directors,
employees or agents shall have any duty or liability or be responsible to any
Pledgor for any act or failure to act hereunder, except for its own gross
negligence, bad faith or willful misconduct. Nothing contained in this Agreement
shall be construed as requiring or obligating the Collateral Trustee, and the
Collateral Trustee shall not, absent an Act of Required Debtholders, be required
or obligated, to (i) present

 

35



--------------------------------------------------------------------------------

or file any claim or notice or take any action with respect to any Collateral or
in connection therewith or (ii) notify any Pledgor of any decline in the value
of any Collateral.

(c) Neither the Collateral Trustee nor any of its directors, officers, employees
or agents shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of a
Pledgor.

(d) No provision of this Agreement or any Security Document shall be deemed to
impose any duty or obligation on the Collateral Trustee to perform any act or
acts, receive or obtain any interest in property or exercise any interest in
property, or exercise any right, power, duty or obligation conferred or imposed
on it in any jurisdiction in which it shall be illegal, or in which the
Collateral Trustee shall be unqualified or incompetent in accordance with
applicable law, to perform any such act or acts, to receive or obtain any such
interest in property or to exercise any such right, power, duty or obligation;
and no permissive or discretionary power or authority available to the
Collateral Trustee shall be construed to be a duty.

(e) In no event shall the Collateral Trustee be liable for any failure or delay
in the performance of its obligations hereunder or under any of the other
Security Documents because of circumstances beyond the Collateral Trustee’s
control, including, acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, strikes or work stoppages for any reason, embargo,
government action, including any laws, ordinances, regulations or the like which
restrict or prohibit the providing of the services contemplated by this
Agreement, or the failure of equipment or interruption of communications or
computer facilities, and other, causes beyond the Collateral Trustee’s control
whether or not of the same class or kind as specifically named above.

(f) The Collateral Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement or any of the other Security Documents.

(g) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Security Documents, under no circumstances shall the Collateral
Trustee be liable for any special, punitive, exemplary or consequential damages.

(h) The Collateral Trustee shall have no liability to the Company for interest
on any money received by it under this Agreement or any of the other Security
Documents except as otherwise agreed in writing with the Company.

SECTION 5.16 Appointment of Co-Collateral Trustee. Solely for the purpose of
meeting any legal requirement of any jurisdiction in which any part of the
Collateral may at the time be located, the Collateral Trustee shall have the
power and may execute and deliver all instruments necessary to appoint one or
more Persons to act as a co-collateral trustee or separate collateral trustee or
separate collateral trustees, of all or any part of the Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the Secured
Parties, such title to the Collateral, or any part hereof, and subject to the
other provisions of this Section, such

 

36



--------------------------------------------------------------------------------

powers, duties, obligations, and rights as the Collateral Trustee may consider
necessary or desirable. No co-collateral trustee or separate collateral trustee
hereunder shall be required to meet the terms of eligibility as a successor
Collateral Trustee under Section 6.2 and no notice to the Secured Parties of the
appointment of any co-collateral trustee or separate collateral trustee shall be
required under this Agreement or any of the other Security Documents.

(b) Every separate collateral trustee and co-collateral trustee shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

(1) all rights, powers, duties and obligations conferred or imposed upon the
Collateral Trustee shall be conferred or imposed upon and exercised or performed
by the Collateral Trustee and such separate collateral trustee or co-collateral
trustee jointly (it being understood that such separate collateral trustee or
co-collateral trustee is not authorized to act separately without the Collateral
Trustee joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Collateral Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate
collateral trustee or co-collateral trustee, but solely at the direction of the
Collateral Trustee;

(2) no collateral trustee shall be personally liable by reason of any act or
omission of any other collateral trustee under the Security Documents; and

(3) the Collateral Trustee may at any time accept the resignation of or remove
any separate collateral trustee or co-collateral trustee.

(c) Any notice, request or other writing given to the Collateral Trustee shall
be deemed to have been given to each of the then separate collateral trustees
and co-collateral trustees, as effectively as if given to each of them. Every
instrument appointing any separate collateral trustee or co-collateral trustee
shall refer to this Agreement and the conditions of this Section 5.16. Each
separate collateral trustee and co-collateral trustee, upon its acceptance of
the obligations conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Collateral
Trustee or separately, as may be provided therein, subject to all the provisions
of this Agreement, specifically including every provision of this Agreement
relating to the conduct of, affecting the liability of, or affording protection
or rights (including the rights to compensation, reimbursement and
indemnification hereunder) to, the Collateral Trustee. Every such instrument
shall be filed with the Collateral Trustee.

(d) Any separate collateral trustee or co-collateral trustee may at any time
constitute the Collateral Trustee its agent or attorney-in-fact with full power
and authority, to the extent not prohibited by law, to do any lawful act under
or in respect of this Agreement on its behalf and in its name. If any separate
collateral trustee or co-collateral trustee shall die, become incapable of
acting, resign or be removed, all of its estates, properties, rights, remedies
and obligations shall vest in and be exercised by the Collateral Trustee, to the
extent permitted by law, without the appointment of a new or successor
collateral trustee.

 

37



--------------------------------------------------------------------------------

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Secured Debt Representative and the Company;
and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $500,000,000;

(3) maintaining an office in New York, New York; and

(4) that is not a Secured Debt Representative (other than the Trustee).

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estates.

 

38



--------------------------------------------------------------------------------

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Collateral Trustee shall be the successor of the Collateral
Trustee pursuant to Section 6.3, provided that without the execution or filing
of any paper with any party hereto or any further act on the part of any of the
parties hereto, except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding, such Person satisfies the eligibility requirements specified in
clauses (1) through (4) of Section 6.2.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of any Security Document will
be effective without the approval of the Collateral Trustee acting as directed
by an Act of Required Debtholders, except that:

(1) any amendment or supplement that has the effect solely of (i) adding or
maintaining Collateral, securing additional Secured Debt that was otherwise
permitted by the terms of the Secured Debt Documents to be secured by the
Collateral or preserving, perfecting or establishing the Liens thereon or the
rights of the Collateral Trustee therein; (ii) curing any ambiguity, defect or
inconsistency; (iii) providing for the assumption of the Company’s or another
Pledgor’s obligations under any Security Document in the case of a merger or
consolidation or sale of all or substantially all of such Pledgor’s assets, as
applicable; (iv) releasing a Pledgor from a Security Document and the
termination of such Security Document, all in accordance with the provisions of
the indenture governing such release and termination; (v) making any change that
would provide any additional rights or benefits to the Secured Parties or the
Collateral Trustee or that does not adversely affect the legal rights under the
Indenture or any other Secured Debt Document of any holder of Notes, any other
Secured Party or the Collateral Trustee; (vi) conforming the text of the
Collateral Trust Agreement or any other Security Document to any provision of
the Description of Notes to the extent that such provision in the Description of
Notes was intended to be a verbatim recitation of a provision of this Agreement
or such other Security Document; or (vii) adding any Security Document, will, in
each case, become effective when executed and delivered by the Company or any
other applicable Pledgor party thereto and the Collateral Trustee; and

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Secured Obligations:

 

39



--------------------------------------------------------------------------------

(A) to vote its outstanding Secured Debt as to any matter described as subject
to an Act of Required Debtholders (or amends the provisions of this clause (2)
or the definition of “Act of Required Debtholders”),

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or

(C) to require that Liens securing Secured Obligations be released only as set
forth in the provisions described in Section 4.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Secured Debt Representative or adversely affects the rights of
the Collateral Trustee or any Secured Debt Representative will become effective
without the additional consent of the Collateral Trustee or such Secured Debt
Representative.

(b) Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3):

(1) any mortgage or other Security Document that secures Junior Lien Obligations
(but not Parity Lien Obligations) may be amended or supplemented with the
approval of the Collateral Trustee acting as directed in writing by the Required
Junior Lien Debtholders, unless such amendment or supplement would not be
permitted under the terms of this Agreement or the other Parity Lien Documents;
and

(2) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Security Document that secures Parity Lien Obligations
will apply automatically to any comparable provision of any comparable Junior
Lien Document without the consent of or notice to any holder of Junior Lien
Obligations and without any action by the Company or any other Pledgor or any
holder of notes or other Junior Lien Obligations.

(c) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents. Prior to executing any amendment
or supplement pursuant to this Section 7.1, the Collateral Trustee will be
entitled to receive an opinion of counsel of the Company to the effect that the
execution of such document is authorized or permitted hereunder, and with
respect to amendments adding Collateral, an opinion of counsel of the Company
addressing customary perfection, and if such additional Collateral consists of
equity interests of any Person, priority matters with respect to such additional
Collateral.

(d) The holders of Junior Lien Obligations and the Junior Lien Representatives
agree that each Security Document that secures Junior Lien Obligations (but not
also securing Parity Lien Obligations) will include the following language:

 

40



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Trust Agreement, dated as of November 9, 2006,
among, the Company, the other Pledgors from time to time party thereto, The Bank
of New York, as Trustee under the Indenture (as defined therein) and The Bank of
New York, as Collateral Trustee (as amended, supplemented, amended and restated
or otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”). In the event of any conflict between the terms of the Collateral
Trust Agreement and this Agreement, the terms of the Collateral Trust Agreement
will govern.”

; provided, however, that if the jurisdiction in which any such Junior Lien
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Junior Lien
Representatives and the Parity Lien Representatives agree, prior to such Junior
Lien Document being entered into, to negotiate in good faith replacement
language stating that the lien and security interest granted under such Junior
Lien Document is subject to the provisions of this Agreement.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal, without duplication, (1) the aggregate principal amount of Secured
Debt held by such Series of Secured Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Secured Debt. Following and in accordance with the outcome of the applicable
vote under its Secured Debt Documents, the Secured Debt Representative of each
Series of Secured Debt will cast all of its votes as a block in respect of any
vote under this Agreement.

SECTION 7.3 Further Assurances; Insurance.

(a) The Company and each of the other Pledgors will do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Secured Obligations, duly
created and enforceable and perfected Liens upon the Collateral (including any
property or assets that are acquired or otherwise become Collateral after the
date hereof), in each case as contemplated by, and with the Lien priority
required under, the Secured Debt Documents.

(b) Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, the Company and each of the
other Pledgors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Secured
Debt Documents for the benefit of holders of Secured Obligations.

 

41



--------------------------------------------------------------------------------

(c) The Company and the other Pledgors will maintain insurance as may be
required by the Indenture or any other Secured Debt Document or by law. Upon
request of the Collateral Trustee, the Company and other Pledgors will furnish
to the Collateral Trustee full information as to their property and liability
insurance carriers.

(d) All insurance policies required by Section 7.3(c) will:

(1) provide that, with respect to third party liability insurance, the
Collateral Trustee, for the benefit of the Secured Parties, shall be named as an
additional insured, with a waiver of subrogation;

(2) name the Collateral Trustee, for the benefit of the Secured Parties, as a
loss payee and additional insured for amounts in excess of $5,000,000; and

(3) provide that (x) no cancellation or termination of such insurance shall be
effective until 30 days after written notice is given by the insurers to the
Collateral Trustee of such cancellation or termination, (provided that only 10
days written notice is required if such cancellation or termination is as a
result of the non-payment of premiums).

(f) Upon the request of the Collateral Trustee, the Company and the other
Pledgors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company and the other Pledgors shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Collateral Trustee or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Company and
the other Pledgors and their Subsidiaries, all at the Company’s expense.

SECTION 7.4 Perfection of Junior Trust Estate.

Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the holders of Junior Lien Obligations and the Junior Lien
Representatives in any portion of the Junior Trust Estate in the possession or
control of the Collateral Trustee (or its agents or bailees) as part of the
Senior Trust Estate including any instruments, goods, negotiable documents,
tangible chattel paper, electronic chattel paper, certificated securities,
money, deposit accounts and securities accounts, the Collateral Trustee, the
holders of Parity Lien Obligations and the Parity Lien Representatives hereby
acknowledge that the Collateral Trustee also holds such property as agent for
the benefit of the Collateral Trustee for the benefit of the holders of Junior
Lien Obligations and the Junior Lien Representatives.

SECTION 7.5 Successors and Assigns.

(a) Except as provided in Section 5.2 and 5.16 the Collateral Trustee may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights shall be null and void.

 

42



--------------------------------------------------------------------------------

(b) All obligations of the Collateral Trustee hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, each Secured Debt
Representative, on its own behalf and on behalf of each present and future
holder of Secured Obligations, who will be entitled to enforce this Agreement as
a third-party beneficiary hereof, and all of their respective successors and
assigns.

(c) Neither the Company nor any other Pledgor may delegate any of its duties,
except in accordance with the Indenture or assign any of its rights hereunder,
and any attempted delegation or assignment of any such duties or rights will be
null and void. All obligations of the Company and the other Pledgors hereunder
will inure to the sole and exclusive benefit of, and be enforceable by, the
Collateral Trustee and each Secured Debt Representative, on behalf of itself and
on behalf of each present and future holder of Secured Obligations, whom will be
entitled to enforce this Agreement as a third-party beneficiary hereof, and all
of their respective successors and assigns.

SECTION 7.6 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.7 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given, shall be in
writing and shall be given to the following addresses:

 

If to the Collateral Trustee:    The Bank of New York    101 Barclay Street, 8 W
   New York, NY 10286    Attn: Corporate Trust Administration    Fax: (212)
815-5707 If to the Company or any other Pledgor:   

Sabine Pass LNG, L.P.

717 Texas Avenue Suite 3100

Houston, Texas 77022

Attn: Graham McArthur

Fax: (713) 649-5459

Email: gmcarthur@cheniere.com

If to the Trustee:    The Bank of New York    101 Barclay Street, 8 W    New
York, NY 10286    Attn: Corporate Trust Administration    Fax: (212) 815-5707

 

43



--------------------------------------------------------------------------------

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, to its Secured Debt Representative. To the extent applicable, any
notice or communication will also be so mailed to any Person described in
§ 313(c) of the Trust Indenture Act of 1939, as amended, to the extent required
thereunder. Failure to mail a notice or communication to a holder of Secured
Debt or any defect in it will not affect its sufficiency with respect to other
holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it,
provided that no notice or communication to the Collateral Trustee or the
Trustee shall be deemed received by it unless such notice or communication is
actually received by it at its address (including via fax) set forth above.

SECTION 7.8 Notice Following Discharge of Parity Lien Obligations. Promptly
following the Discharge of Parity Lien Obligations with respect to one or more
Series of Parity Secured Debt, each Parity Lien Representative with respect to
each applicable Series of Parity Secured Debt that is so discharged will provide
written notice of such discharge to the Collateral Trustee and to each other
Secured Debt Representative.

SECTION 7.9 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

SECTION 7.10 Compensation; Expenses. The Pledgors jointly and severally agree to
pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Secured Debt Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent,

 

44



--------------------------------------------------------------------------------

amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Company or any other Pledgor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;

(6) after the occurrence of any Secured Debt Default, all costs and expenses
incurred by the Collateral Trustee, its agents and any Secured Debt
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Security Documents or any interest,
right, power or remedy of the Collateral Trustee or in connection with the
collection or enforcement of any of the Secured Obligations or the proof,
protection, administration or resolution of any claim based upon the Secured
Obligations in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee, its agents or the Secured
Debt Representatives; and

(7) all filing and recordation fees, expenses and taxes.

The agreements in this Section 7.10 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.11 Indemnity.

(a) The Pledgors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee, each Secured Debt Representative, each holder
of Secured Obligations and each of their respective Affiliates and each and all
of the directors, officers, partners, trustees, employees, attorneys and agents,
and (in each case) their respective heirs, representatives, successors and
assigns (each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided, no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.11 will be payable upon demand.

 

45



--------------------------------------------------------------------------------

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Pledgors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d) No Pledgor will ever assert any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect or consequential damages
or (to the fullest extent a claim for punitive damages may lawfully be waived)
any punitive damages arising out of, in connection with, or as a result of, this
Agreement or any other Secured Debt Document or any agreement or instrument or
transaction contemplated hereby or relating in any respect to any Indemnified
Liability, and each of the Pledgors hereby forever waives, releases and agrees
not to sue upon any claim for any such lost profits or special, indirect,
consequential or (to the fullest extent lawful) punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(e) The agreements in this Section 7.11 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

SECTION 7.13 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.14 Obligations Secured. All obligations of the Pledgors set forth in
or arising under this Agreement will be Secured Obligations and are secured by
all Liens granted by the Security Documents.

SECTION 7.15 Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

SECTION 7.16 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Pledgor, for itself and in connection with
its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

 

46



--------------------------------------------------------------------------------

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

SECTION 7.17 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.18 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument.

SECTION 7.19 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

SECTION 7.20 Additional Pledgors. The Company will cause each Person that
becomes a Pledgor or is required by any Secured Debt Document to become a party
to this

 

47



--------------------------------------------------------------------------------

Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the Collateral
Trustee a Collateral Trust Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Company shall promptly provide each Secured
Debt Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section 7.20; provided, however, that the failure to
so deliver a copy of the Collateral Trust Joinder to any then existing Secured
Debt Representative shall not affect the inclusion of such Person as a Pledgor
if the other requirements of this Section 7.20 are complied with.

SECTION 7.21 Continuing Nature of this Agreement. This Agreement, including the
subordination provisions hereof, will be reinstated if at any time any payment
or distribution in respect of any of the Parity Lien Obligations is rescinded or
must otherwise be returned in an Insolvency or Liquidation Proceeding or
otherwise by any holder of Parity Lien Obligations or Parity Lien Representative
or any representative of any such party (whether by demand, settlement,
litigation or otherwise). In the event that all or any part of a payment or
distribution made with respect to the Parity Lien Obligations is recovered from
any holder of Parity Lien Obligations or any Parity Lien Representative in an
Insolvency or Liquidation Proceeding or otherwise, such payment or distribution
received by any holder of Junior Lien Obligations or Junior Lien Representative
with respect to the Junior Lien Obligations from the proceeds of any Collateral
or any title insurance policy required by any real property mortgage at any time
after the date of the payment or distribution that is so recovered, whether
pursuant to a right of subrogation or otherwise, that Junior Lien Representative
or that holder of a Junior Lien Obligation, as the case may be, will forthwith
deliver the same to the Collateral Trustee, for the account of the holders of
the Parity Lien Obligations and other Obligations secured by a Permitted Prior
Lien, to be applied in accordance with Section 3.4. Until so delivered, such
proceeds will be held by that Junior Lien Representative or that holder of a
Junior Lien Obligation, as the case may be, for the benefit of the holders of
the Parity Lien Obligations and other Obligations secured by a Permitted Prior
Lien.

SECTION 7.22 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Pledgor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

SECTION 7.23 Rights and Immunities of Secured Debt Representatives. The Trustee
will be entitled to all of the rights, protections, immunities and indemnities
set forth in the Indenture and any future Secured Debt Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in any Credit Facility, indenture or other agreement governing the applicable
Secured Debt with respect to which such Person will act as representative, in
each case as if specifically set forth herein. In no event will any Secured Debt
Representative be liable for any act or omission on the part of the Pledgors or
the Collateral Trustee hereunder.

SECTION 7.24 Crest Obligations. Except as expressly provided herein, no
provision other than the preamble, Article 1, Sections 2.3, 2.4, 3.1(a), 3.1(b),
3.4, 3.7 and 4.1, Articles V

 

48



--------------------------------------------------------------------------------

and VI, and Sections 7.9, 7.12, 7.13, 7.15, 7.16, 7.17, 7.18 and 7.23 and this
Section 7.24 of this Agreement shall be applicable to Crest or inure to its
benefit.

SECTION 7.25 Amendments to Material Project Agreements. If any of the Company’s
counterparties under any Material Project Agreement requests (or the Company
makes such request on behalf of the counterparty) a consent or approval of the
Collateral Trustee with respect to any amendment, modification, change order,
waiver, consent, suspension, rescission or termination of such Material Project
Agreement, the Collateral Trustee shall provide such consent or approval to such
counterparty if (a) a copy of such amendment, modification, change order,
waiver, consent, suspension, rescission or termination has been delivered to the
Collateral Trustee along with a certificate of an authorized officer of the
Company certifying that the proposed amendment, modification, change order,
waiver, consent, suspension, rescission or termination could not reasonably be
expected to have a Material Adverse Effect or (b) the Company has obtained the
consent of a majority of the holders of the Notes to such amendment,
modification, change order, waiver, consent, suspension, rescission or
termination (and the Company or the Trustee has provided a copy of such consent
(or other evidence thereof) to the Collateral Trustee. Any consent or approval
granted by the Collateral Trustee pursuant to this Section 7.25 shall be solely
for the benefit of the counterparty of the Company under the applicable Material
Project Agreement.

[Signature page follows.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

SABINE PASS LNG, L.P. By: Sabine Pass LNG–GP, Inc., its general partner By:  

/s/ Graham McArthur

Name:   Graham McArthur Title:   Treasurer

Signature Page – Collateral Trust Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Trustee under the Indenture By:  

/s/ Beata Hryniewicka

Name:   Beata Hryniewicka Title:   Assistant Vice President THE BANK OF NEW
YORK, not individually but solely in its capacity as Collateral Trustee By:  

/s/ Beata Hryniewicka

Name:   Beata Hryniewicka Title:   Assistant Vice President

Signature Page – Collateral Trust Agreement



--------------------------------------------------------------------------------

SABINE PASS LNG-LP, LLC as a Pledgor By:  

/s/ Graham McArthur

Name:   Graham McArthur Title:   Treasurer

SABINE PASS LNG-GP, INC.

as a Pledgor

By:  

/s/ Graham McArthur

Name:   Graham McArthur Title:   Treasurer

Signature Page – Collateral Trust Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

[FORM OF]

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of November 9, 2006
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Sabine Pass
LNG, L.P. (the “Company”), the Pledgors from time to time party thereto, The
Bank of New York, as Trustee under the Indenture (as defined therein) and The
Bank of New York, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as either Parity Secured
Debt or Junior Lien Debt entitled to the benefit of the Collateral Trust
Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(A) [insert name of the Company or other Pledgor] intends to incur additional
Secured Debt (“Additional Secured Debt”) which will be [select appropriate
alternative] [Parity Secured Debt permitted by each applicable Secured Debt
Document to be secured by a Parity Lien Equally and Ratably with all previously
existing and future Parity Secured Debt] or [Junior Lien Debt permitted by each
applicable Secured Debt Document to be secured with a Junior Lien Equally and
Ratably with all previously existing and future Junior Lien Debt];

(B) the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:

 

                Telephone:         

Fax:

      

(C) Each of the Company and each other Pledgor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Secured Debt is secured by the Collateral in accordance with the
Security Documents; and

(D) the Company has caused a copy of this Additional Secured Debt Designation to
be delivered to each existing Secured Debt Representative.

EXHIBIT A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
                    , 20    .

 

SABINE PASS LNG, L.P. By: Sabine Pass LNG–GP, Inc., its general partner By:  

 

Name:   Title:  

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

The Bank of New York, as Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

S-2



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement dated as of November 9, 2006
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Sabine Pass
LNG, L.P. (the “Company”), the Pledgors from time to time party thereto, The
Bank of New York, as Trustee under the Indenture (as defined therein) and The
Bank of New York, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being additional secured debt under the Collateral
Trust Agreement.

1. Joinder. The undersigned,                                         
            , a                                                      , (the “New
Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, Credit Facilities or other document governing
the additional secured debt] hereby agrees to become party as [a Junior Lien
Representative] [a Parity Lien Representative] under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt is Junior Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Junior Lien Debt for which the undersigned is acting as
Junior Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Parity Secured Debt and Junior
Lien Debt, each existing and future Parity Lien Representative, each other
existing and future Junior Lien Representative and each existing and future
holder of Permitted Prior Liens and as a condition to being treated as Secured
Debt under the Collateral Trust Agreement that:

(a) all Junior Lien Obligations will be and are secured Equally and Ratably by
all Junior Liens at any time granted by the Company or any other Pledgor to
secure any Obligations in respect of any Series of Junior Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Junior
Lien Debt, and that all such Junior Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Junior Lien Obligations Equally and
Ratably;

 

S-3



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Junior Liens and the order of application
of proceeds from the enforcement of Junior Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option B: to be used if Additional Debt is Parity Secured Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Parity Secured Debt for which the undersigned is acting
as Parity Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Parity Secured Debt and Junior
Lien Debt, each existing and future Junior Lien Representative, each other
existing and future Parity Lien Representative and each existing and future
holder of Permitted Prior Liens and as a condition to being treated as Secured
Debt under the Collateral Trust Agreement that:

(a) all Parity Lien Obligations will be and are secured Equally and Ratably by
all Parity Liens at any time granted by the Company or any other Pledgor to
secure any Obligations in respect of any Series of Parity Secured Debt, whether
or not upon property otherwise constituting collateral for such Series of Parity
Secured Debt, and that all such Parity Liens will be enforceable by the
Collateral Trustee for the benefit of all holders of Parity Lien Obligations
Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Parity Secured Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Parity Liens and the order of application
of proceeds from the enforcement of Parity Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                    , 20        .

[INSERT NAME OF THE NEW

REPRESENTATIVE]

 

S-4



--------------------------------------------------------------------------------

By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

The Bank of New York,

as Collateral Trustee

By:  

 

Name:  

 

Title:  

 

 

S-5



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL PLEDGOR

Reference is made to the Collateral Trust Agreement dated as of November 9, 2006
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Sabine Pass
LNG, L.P. (the “Company”), the Pledgors from time to time party thereto, The
Bank of New York, as Trustee under the Indenture (as defined therein) and The
Bank of New York, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                                         
            , a                                                      , hereby
agrees to become party as a Pledgor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                    , 20        .

 

[                                                                               
      ] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Pledgor:

 

The Bank of New York, as Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

S-6